PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/870,943
Filing Date: 9 May 2020
Appellant(s): Strider Labs, Inc.



__________________
Kenneth M. Kaslow (Reg. 32,246)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/18/2022.

Every ground of rejection set forth in the Office action dated 08/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  In the instant case, there are no new grounds of rejection or withdrawn rejections. 

The following ground(s) of rejection are applicable to the appealed claims:

Claims 1-3, 6-9, 12-15, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuffner et al., "Motion Planning for Humanoid Robots", In Proc. 11th lnt'I
Symp. of Robotics Research (ISRR 2003), pages 1-10, in view of:

Fournier et al., "Mapping and Exploration of Complex Environments Using Persistent 3D Model", Fourth Canadian Conference on Computer and Robot Vision(CRV'07), IEEE Computer Society publication, 2007, 8 pages total, and

Huertas et al., "Detecting changes in aerial views of man-made structures", Image and Vision Computing 18 (2000), 2000 Elsevier Science B.V., pages 583-596.






Response to Argument

In section I.A. of the Brief, appellant argues the following (highlighting added):


    PNG
    media_image2.png
    312
    906
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    436
    872
    media_image3.png
    Greyscale




	The limitation in question as quoted by appellant is as follows:

    PNG
    media_image4.png
    138
    843
    media_image4.png
    Greyscale


	The examiner respectfully disagrees.  Huertas detects changes between an existing 3D model of a scene and a newly captured image at page 584:


    PNG
    media_image5.png
    228
    579
    media_image5.png
    Greyscale


	As noted from the Huertas quote above, new buildings are detected that exist within the newly acquired image but not the existing 3D model.   The new buildings are added back to the model as appropriate during the model updating procedure:


    PNG
    media_image6.png
    557
    708
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    133
    589
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    164
    621
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    148
    605
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    137
    605
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    356
    578
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    100
    595
    media_image12.png
    Greyscale


	Based on the disclosure of Huertas as quoted above, Huertas teaches adding new building to the existing 3D site model during the model updating.  The model building is computer implemented and automatic:


    PNG
    media_image13.png
    153
    601
    media_image13.png
    Greyscale


	Huertas discloses some manual manipulation, however, this is not precluded by the claims.   When incorporated into the Kuffner/Fournier combination which is computer implemented (i.e., “processor” implemented), the system remains processor implemented, which is required by the claims.  The examiner’s obviousness statement captured from the non-final Office Action mailed on 08/25/2021 reads as follows:


    PNG
    media_image14.png
    375
    1306
    media_image14.png
    Greyscale


	The examiner then points to figure 1 of the Huertas reference which depicts “model updating”:


    PNG
    media_image15.png
    656
    842
    media_image15.png
    Greyscale


	As seen, Huertas is a “teaching” reference in a 35 USC 103 rejection, and Huertas is relied upon as teaching the concept of model updating in response to a comparison between an existing 3D model and an newly acquired image, whereby new objects are added to the model, and existing objects may be removed from the model, based on the comparison.  This is a very useful and pertinent teaching to the Kuffner/Fournier combination which is commended directly by Huertas:


    PNG
    media_image7.png
    133
    589
    media_image7.png
    Greyscale


	That is, “this approach also allows an updating of the site models … prime goals of the change detection analysis”.   This is exactly what would benefit Kuffner/Fournier combination, given that Kuffner/Fournier requires an updated site model, and Huertas teaches a specific method for doing so.   Even the manual steps required by Huertas is still a manipulation of computerized data using a computer interface and is thus “processor” implemented, which is not precluded by the claims.  However, it is the examiner’s contention that the given the state of the art at the time the invention was made, it would have been obvious for the Huertas “teaching” to be fully automated within the context of the Kuffner/Fournier combination.   Huertas is simply a teaching of the concept of updating the Kuffner/Fournier combination’s 3D model using associated and unassociated data by comparing the model with a current input image of a scene.   The actual implementation within the confines of the Kuffner/Fournier combination, it would be automated, but even if certain steps required manual intervention as argued by appellant, this would not be precluded by the claimed “by the processor” element since, as noted above, even the manual steps are processor implemented by way of computer interface and computer implementation. 




In section I.B. of the Brief, appellant argues the following (highlighting added):


    PNG
    media_image16.png
    210
    739
    media_image16.png
    Greyscale

	This is correct, because this is what the claim requires.  For example, claim 1 recites, in part:

    PNG
    media_image17.png
    331
    570
    media_image17.png
    Greyscale


	Appellant further argues (highlighting added):

    PNG
    media_image18.png
    186
    852
    media_image18.png
    Greyscale

	In reply, Huertas compares an existing 3D scene model with a newly captured image of the scene:


    PNG
    media_image19.png
    642
    585
    media_image19.png
    Greyscale

	Objects in the image that are missing from the 3D model are detected, and objects in the 3D model that do not have a counterpart in the image are detected.  Thus, the objects in the image that are missing from the 3D model are “data” used to detect new objects, and objects in the 3D model that do not have a counterpart in the image are “data” used to detect missing/misplaced/absent objects, thus meeting the claimed requirement.   

	Appellant further argues:


    PNG
    media_image20.png
    527
    852
    media_image20.png
    Greyscale


	This argument appears to advance a position NOT taken by the examiner during prosecution.  This examiner does NOT agree with appellant’s assertion above, as it mischaracterizes the examiner’s positions, and set-ups a subsequent false-basis of the examiner’s position for purposes of appellant’s rebuttal.   In reply, the examiner’s position regarding “associated” and “unassociated” data is simple, taken directly from the context of the claims, and is as noted above, and repeated here as follows:

    PNG
    media_image16.png
    210
    739
    media_image16.png
    Greyscale


	Again, the quote immediately above is a fair characterization of the examiner’s position.  

In section I.C. of the Brief, appellant argues the following (highlighting added):


    PNG
    media_image21.png
    364
    866
    media_image21.png
    Greyscale


	In reply, Huertas teaches “compares …. data of the image with 3D object models of the 3D scene model” as follows:



    PNG
    media_image22.png
    561
    702
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    289
    580
    media_image23.png
    Greyscale

	Further, and regarding appellant’s assertion that “The method of Huertas leads to significant errors in certain cases, errors not made by the present invention”, this argument is conclusory, and not germane to whether or not Huertas teaches or does not teach the claim elements in question.  

	Further, and regarding appellant’s assertion that “The unmasked area of Huertas thus does not and cannot correspond to the unassociated date of the image in the present method”, the examiner has already noted how “associated” and “unassociated” data has been interpreted in the context of the claims:

    PNG
    media_image16.png
    210
    739
    media_image16.png
    Greyscale

	Huertas teaches “associated” data meeting claimed requirements as described in the non-final Office Action.  Namely, Huertas teaches that objects in a newly captured image that are missing from the 3D model are detected, and objects in the 3D model that do not have a counterpart in the image are detected.  Thus, the objects in the image that are missing from the 3D model are “data” used to detect new objects, and objects in the 3D model that do not have a counterpart in the image are “data” used to detect missing/misplaced/absent objects, thus meeting the claimed requirement.    Huertas is simply a teaching of the concept of updating the Kuffner/Fournier combination’s 3D model using associated and unassociated data by comparing the model with a current input image of a scene, and updating the model by adding new objects or removing/deleting missing/removed objects.   

In section I.D. of the Brief, appellant argues the following (highlighting added):


    PNG
    media_image24.png
    137
    859
    media_image24.png
    Greyscale


In reply, Huertas teaches “compares …. data of the image with 3D object models of the 3D scene model” as follows:



    PNG
    media_image22.png
    561
    702
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    289
    580
    media_image23.png
    Greyscale

	Additionally, appellant argues:


    PNG
    media_image25.png
    314
    885
    media_image25.png
    Greyscale


	In reply, the examiner disagrees that Huertas does not teach removing buildings from the 3D model.  Huertas states that buildings may have been destroyed and hence missing:


    PNG
    media_image26.png
    258
    592
    media_image26.png
    Greyscale

	
Huertas also teaches that the existing 3D site model is updated to reflect such changes:


    PNG
    media_image27.png
    144
    592
    media_image27.png
    Greyscale

.
Finally, appellant argues:


    PNG
    media_image28.png
    270
    867
    media_image28.png
    Greyscale

	In reply, the examiner is unsure how this is an argument of how Huertas fails to teach a specific claim element. 






In section I.D. of the Brief, appellant argues the following (highlighting added):


    PNG
    media_image29.png
    345
    883
    media_image29.png
    Greyscale

	
First, it is noted that the examiner examined the invention as recited in claims, given their full scope, and not the specification.   The examiner did not read limitations from the specification into the claims because there were no governing explicit definitions or 35 USC 112f limitations, or other situations that would merit a deeper consideration of the specification in context. 

	Second, as noted above, Huertas does teach updating the 3D scene model.  As described above, new buildings are detected that exist within the image but not the existing 3D model.   The new buildings are added back to the model as appropriate during the model updating procedure:


    PNG
    media_image6.png
    557
    708
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    133
    589
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    164
    621
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    148
    605
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    137
    605
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    356
    578
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    100
    595
    media_image12.png
    Greyscale


	Based on the disclosure of Huertas as quoted above, Huertas teaches adding new building to the existing 3D site model during the model updating.  The model building is computer implemented and automatic:






    PNG
    media_image13.png
    153
    601
    media_image13.png
    Greyscale


	Huertas discloses some manual manipulation, however, this is not precluded by the claims.   When incorporated into the Kuffner/Fournier combination which is computer implemented (i.e., “processor” implemented), the system remains processor implemented, which is required by the claims.  The examiner’s obviousness statement captured from the non-final Office Action mailed on 08/25/2021 reads as follows:


    PNG
    media_image14.png
    375
    1306
    media_image14.png
    Greyscale


	The examiner then points to figure 1 of the Huertas reference which depicts “model updating”:


    PNG
    media_image15.png
    656
    842
    media_image15.png
    Greyscale


	As seen, Huertas is a “teaching” reference in a 35 USC 103 rejection, and Huertas is relied upon as teaching the concept of model updating in response to a comparison between an existing 3D model and an newly acquired image, whereby new objects are added to the model, and existing objects may be removed from the model, based on the comparison.  This is a very useful and pertinent teaching to the Kuffner/Fournier combination which is commended directly by Huertas:


    PNG
    media_image7.png
    133
    589
    media_image7.png
    Greyscale


	That is, “this approach also allows an updating of the site models … prime goals of the change detection analysis”.   This is exactly what would benefit Kuffner/Fournier combination, given that Kuffner/Fournier requires an updated site model, and Huertas teaches a specific method for doing so.   Even the manual steps required by Huertas is still a manipulation of computerized data using a computer interface and is thus “processor” implemented, which is not precluded by the claims.  However, it is the examiner’s contention that the given the state of the art at the time the invention was made, it would have been obvious for the Huertas “teaching” to be fully automated within the context of the Kuffner/Fournier combination.   Huertas is simply a teaching of the concept of updating the Kuffner/Fournier combination’s 3D model using associated and unassociated data by comparing the model with a current input image of a scene.   The actual implementation within the confines of the Kuffner/Fournier combination, it would be automated, but even if certain steps required manual intervention as argued by appellant, this would not be precluded by the claimed “by the processor” element since, as noted above, even the manual steps are processor implemented by way of computer interface and computer implementation. 





For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Brian Werner/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        
Conferees:
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665   
                      
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        

                                                                                                                                                                               Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.